Citation Nr: 1525178	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  10-46 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDING OF FACT

The evidence of record shows that the Veteran has a current diagnosis of PTSD that is related to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As the decision below is favorable to the Veteran, it would be adverse to his interests to require any further action as to either the duty to notify or the duty to assist.  Therefore, no further discussion of the duty is required.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  However, the acquired psychiatric disorders that have been diagnosed during the appeal are not "psychoses" as defined by VA regulation and are therefore not "chronic diseases" listed under § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection of a psychiatric disorder on appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

Establishing entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  However, if the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2014). 

Moreover, if a stressor claimed by a veteran is related to a fear of hostile military or terrorist activity that is consistent with the places, types, and circumstances of a veteran's service, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD that is related to the claimed stressor, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended 75 Fed. Reg. 39843 (July 12, 2010)).

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include PTSD, anxiety, and depression based on an in-service incident.  Specifically, the Veteran reports that while stationed in Korea he was shot at by a female Korean soldier while performing guard duty.

The evidence reflects that the Veteran has a currently diagnosed acquired psychiatric disorder, to include PTSD, anxiety, and depression NOS.  A post-service August 2008 VA examination also indicates diagnoses of anxiety and depression.

The Board notes that the Veteran's August 2008 VA psychiatric examination found that the Veteran did not meet the diagnostic criteria for PTSD.  Specifically, the examiner found that despite reporting being shot at while in Korea, the Veteran's presentation of depression and anxiety at the time of the examination was attributable to a divorce 2 years prior, and a decline in his health.  The examiner found that it was less likely than not that the Veteran met the DSM-IV criteria for PTSD at that time.  The examiner found it was at least as likely as not that the Veteran met the DSM-IV criteria for depression and anxiety complicated by ongoing medical issues.  

An April 2009 VA physician's note reflects that the Veteran was given a mental health PTSD screen which was positive.  The physician noted that the Veteran's symptoms were related to combat experience, and additional PTSD screening and referral was ordered.  

A July 2009 VA psychiatry note shows that the Veteran first complained about sleep problems, but the psychiatrist noted that as the Veteran talked, more information came out about anxiety and many symptoms of PTSD.  The examiner stated that although the Veteran didn't call it PTSD, the symptoms he described were clearly PTSD symptoms.  A PTSD screening was positive for exposure to a traumatic event with a threat to others and himself, which involved intense fear and helplessness.  The Veteran had symptoms of reexperiencing recurrent distressing dreams and recollections of the event, flashbacks, avoidance of thoughts and feelings associated with the trauma, sleep disturbance, irritability and angry outbursts, hypervigilance, exaggerated startle response, a need to be near an exit, and difficulty concentrating.  The Veteran reported feeling detached from others except for his ex-wife, who attended the appointment with him.  The Veteran's ex-wife reported that the Veteran avoids his new grandchild and seems completely disinterested in the rest of the family.  The psychiatrist noted that the Veteran leads a life of diminished interests and activities, and that the Veteran's PTSD symptoms were chronic, and interfered with the Veteran's life, relationships, and his ability to function in general.  The psychiatrist diagnosed PTSD, chronic; anxiety, and depression NOS.

Despite the fact that earlier VA examination failed to diagnose PTSD, the Board finds that the evidence is in equipoise as to whether the Veteran has a valid diagnosis of PTSD that can be related to his in-service experience of being in a hostile environment while stationed in Korea in the early to mid-1960's.  See 38 C.F.R. § 3.304(f)(3) (2014).  There is also nothing in the record that disputes the Veteran's assertion that his duties while in Korea involved guard duty, and this by itself is evidence that he was in a hostile environment. 

The Board has also considered whether service connection is warranted for the Veteran's additional diagnosed psychiatric disabilities, specifically an anxiety disorder and depression.  After a review of the record, there is no competent or credible evidence that links these disorders to service.  The Veteran's service treatment records (STR's) are silent for any complaints of or treatment for these disorders, and the Veteran wasn't diagnosed with either condition until many years after service.  Under these particular circumstances, the Board therefore finds that service connection for an anxiety disorder and depression is not warranted.  


ORDER

Entitlement to service connection for PTSD is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


